DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11209893. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5-7, and 8 of the instant application are anticipated by patent claims 1 and 5 in that the patent claims contain all the limitations of the instant application.
17/551873
US 11209893
Claim 1: An electronic device comprising: a tablet
Claim 1: a tablet
a base;
Claim 1: a base having a keyboard;
a hinge to couple the tablet to the base
Claim 1: a hinge to couple the first edge of the tablet to the base,
processor circuitry to operate in a first operating condition when the tablet is coupled to the base, the first operating condition associated with a first processor clock frequency, the processor circuitry to operate in a second operating condition when the tablet is not coupled to the base, the second operating condition associated with a second processor clock frequency, the first processor clock frequency faster than the second processor clock frequency;
Claim 1: the processor to operate at a first operating condition when the tablet is coupled to the base, the first operating condition including a first processor frequency, and the processor to operate at a second operating condition when the tablet is not coupled to the base, the second operating condition including a second processor frequency, the first processor frequency faster than the second processor frequency;
a heat sink to dissipate heat from the tablet;
Claim 1: the heat sink to dissipate heat from the interior of the tablet
a heat conductor in the tablet to convey heat to the heat sink.
Claim 1: the heat conductor to provide heat to the heat sink
Claim 3: a first connector to couple the tablet to the base; and a hinge to couple the tablet to the base; a second connector to couple the tablet to the base, the heat sink between the first connector and the second connector.
Claim 1: a first connector at the first edge of the tablet on a first side of the heat sink between the heat sink and the first corner; a second connector at the first edge of the tablet on a second side of the heat sink between the heat sink and the second corner;
Claim 5: further including a fan to provide airflow over at least a portion of the heat sink.
Claim 4: wherein the fan is to provide airflow over the heat sink.
Claim 6: wherein the heat conductor extends toward an edge of the tablet.
Claim 5: an elongated heat conductor extending through a central portion within the tablet toward the first edge
Claim 7: wherein the heat conductor is physically coupled to the heat sink.
Claim 1: the heat sink physically connected to the elongated heat conductor
Claim 8: wherein the heat conductor extends over a center axis of the tablet at at least one point.
Claim 1: an elongated heat conductor extending through a central portion within the tablet toward the first edge
Claim 11: rejection is the same as above claim 1 but with claims 19’s limitations and also includes: processor circuitry to operate in a first operating condition when the tablet is coupled to the base, the first operating condition associated with a first temperature limit, and the processor circuitry to operate in a second operating condition when the tablet is not coupled to the base, the second operating condition associated with a second temperature limit, the first temperature limit greater than the second temperature limit;
Claim 19: wherein the first operating condition comprises a first temperature limit of the processor, and the second operating condition comprises a second temperature limit of the processor, and the first temperature limit is greater than the second temperature limit.
Claim 16: rejection is the same as above claim 1 but with claim 17’s limitations and also includes: a processor to operate in a first operating condition when the tablet is coupled to the base, the first operating condition associated with at least one of a first processor voltage or a first processor current, and the processor to operate in a second operating condition when the tablet is not coupled to the base, the second operating condition associated with at least one of a second processor voltage or a second processor current, the first processor voltage higher than the second processor voltage, and the first processor current higher than the second processor current;
Claim 17: wherein the first operating condition comprises a first voltage supplied to the processor, and the second operating condition comprises a second voltage supplied to the processor, and the first voltage is greater than the second voltage.


Claims 1, 3, 5-7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10768686. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5-7, and 8 of the instant application are anticipated by patent claims 1 and 5 in that the patent claims contain all the limitations of the instant application.
17/551873
US 10768686
Claim 1: An electronic device comprising: a tablet
Claim 1: a tablet
a base;
Claim 1: a base having a keyboard;
a hinge to couple the tablet to the base
Claim 1: a hinge to couple the first edge of the tablet,
processor circuitry to operate in a first operating condition when the tablet is coupled to the base, the first operating condition associated with a first processor clock frequency, the processor circuitry to operate in a second operating condition when the tablet is not coupled to the base, the second operating condition associated with a second processor clock frequency, the first processor clock frequency faster than the second processor clock frequency;
Claim 1: the processor to operate at a first operating condition when the tablet is coupled to the base, the first operating condition including a first processor frequency, and the processor to operate at a second operating condition when the tablet is not coupled to the base, the second operating condition including a second processor frequency, the first processor frequency faster than the second processor frequency;
a heat sink to dissipate heat from the tablet;
Claim 1: the heat sink to dissipate heat from the interior of the tablet
a heat conductor in the tablet to convey heat to the heat sink.
Claim 1: the heat conductor to provide heat to the heat sink
Claim 3: a first connector to couple the tablet to the base; and a hinge to couple the tablet to the base; a second connector to couple the tablet to the base, the heat sink between the first connector and the second connector.
Claim 1: a first connector at the first edge of the tablet on a first side of the heat sink between the heat sink and the first corner; a second connector at the first edge of the tablet on a second side of the heat sink between the heat sink and the second corner;
Claim 5: further including a fan to provide airflow over at least a portion of the heat sink.
Claim 5: wherein the fan is to provide airflow over the heat sink.
Claim 6: wherein the heat conductor extends toward an edge of the tablet.
Claim 1: an elongated heat conductor extending through a central portion within the tablet toward the first edge
Claim 7: wherein the heat conductor is physically coupled to the heat sink.
Claim 1: the heat sink physically connected to the elongated heat conductor
Claim 8: wherein the heat conductor extends over a center axis of the tablet at at least one point.
Claim 1: an elongated heat conductor extending through a central portion within the tablet toward the first edge


Claims 1, 3, 5-6, 11-14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, and 13 of U.S. Patent No. 10114444 in view of Lee. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5-6, 11-14, and 16-19 of the instant application are an obvious combination of U.S. Patent No. 10114444 with Lee in that the patent claims contain all the limitations of the instant application.
The Instant Application and Lee is cited to teach a similar concept of a docking station connected with a tablet. The Instant Application teaches connecting the docking station to the tablet but does not mention using hinges. Lee teaches a hinge and connectors to attached the docking station with the tablet. Based on Lee and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified The Instant Application to include a hinge and connectors when attaching the tablet with the base. 

Instant Application 17/551873
US 10114444
Lee
Claim 1: An electronic device comprising: a tablet
the display device is a tablet (claim 13)

a base;
a base (claim 3)

a hinge to couple the tablet to the base

(Fig. 1, (3), and Fig. 7 (3, 40, 41))

processor circuitry to operate in a first operating condition when the tablet is coupled to the base, the first operating condition associated with a first processor clock frequency, the processor circuitry to operate in a second operating condition when the tablet is not coupled to the base, the second operating condition associated with a second processor clock frequency, the first processor clock frequency faster than the second processor clock frequency;
the processor to operate at a first operating condition when the tablet is coupled to the base, and the processor to operate at a second operating condition when the tablet is not coupled to the base, (claim 1) wherein the first operating condition comprises a first frequency at which the processor operates, and the second operating condition comprises a second frequency at which the processor operates, and the first frequency is greater than the second frequency.(claim 5)

a heat sink to dissipate heat from the tablet;
the heat conducting device to provide heat to the active edge, (claim 1)

a heat conductor in the tablet to convey heat to the heat sink.
a heat conducting device and an active edge, the heat conducting device to provide heat to the active edge (claim 1)

Claims 3, 12, and 17: a first connector to couple the tablet to the base; and a hinge to couple the tablet to the base; a second connector to couple the tablet to the base, the heat sink between the first connector and the second connector.
Claim 1: a first connector of the display device is provided at a first end of the active edge and at the bottom side of the display device, and a second connector of the display device is provided at a second end of the active edge and at the bottom side of the display device

Claims 5, 13, and 18: further including a fan to provide airflow over at least a portion of the heat sink.
Claim 3:  wherein a cooling device is provided at the base, the cooling device to provide an airflow across the active edge of the display device when the display device is2 Application No. 15/236,571 Docket No.: 113622-225207 (P47309C) 312 Amendment Art Unit: 2118coupled to the base.

Claims 6, 14, and 19: wherein the heat conductor extends toward an edge of the tablet.
Claim 1: an active edge, the heat conducting device to provide heat to the active edge, the active edge being at the bottom side of the display device

Claim 11: rejection is the same as above claim 1 but also includes: processor circuitry to operate in a first operating condition when the tablet is coupled to the base, the first operating condition associated with a first temperature limit, and the processor circuitry to operate in a second operating condition when the tablet is not coupled to the base, the second operating condition associated with a second temperature limit, the first temperature limit greater than the second temperature limit;
Claim 4: wherein the first operating condition comprises a first temperature limit of the processor, and the second operating condition comprises a second temperature limit of the processor, and the first temperature limit is greater than the second temperature limit.

Claim 16: rejection is the same as above claim 1 but also includes: a processor to operate in a first operating condition when the tablet is coupled to the base, the first operating condition associated with at least one of a first processor voltage or a first processor current, and the processor to operate in a second operating condition when the tablet is not coupled to the base, the second operating condition associated with at least one of a second processor voltage or a second processor current, the first processor voltage higher than the second processor voltage, and the first processor current higher than the second processor current;
Claim 7: wherein the first operating condition comprises a first voltage supplied to the processor, and the second operating condition comprises a second voltage supplied to the processor, and the first voltage is greater than the second voltage.



Claims 1, 3, 5-6, 11-14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 9436240 in view of Lee. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5-6, 11-14, and 16-19 of the instant application are an obvious combination of U.S. Patent No. 9436240 with Lee in that the patent claims contain all the limitations of the instant application.
The Instant Application and Lee is cited to teach a similar concept of a docking station connected with a tablet. The Instant Application teaches connecting the docking station to the tablet but does not mention using hinges. Lee teaches a hinge and connectors to attached the docking station with the tablet. Based on Lee and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified The Instant Application to include a hinge and connectors when attaching the tablet with the base. 

Instant Application 17/551873
US 9436240
Lee
Claim 1: An electronic device comprising: a tablet
a tablet having (claim 1)

a base;
a base; (claim 1)

a hinge to couple the tablet to the base

(Fig. 1, (3), and Fig. 7 (3, 40, 41))

processor circuitry to operate in a first operating condition when the tablet is coupled to the base, the first operating condition associated with a first processor clock frequency, the processor circuitry to operate in a second operating condition when the tablet is not coupled to the base, the second operating condition associated with a second processor clock frequency, the first processor clock frequency faster than the second processor clock frequency;
the processor to operate at a first operating condition when the tablet is coupled to the base, and the processor to operate at a second operating condition when the tablet is not coupled to the base, (claim 1) wherein the first operating condition comprises a first frequency at which the processor operates, and the second operating condition comprises a second frequency at which the processor operates, and the first frequency is greater than the second frequency.(claim 3)

a heat sink to dissipate heat from the tablet;
the cooling device to provide an airflow across the active edge of the tablet when the tablet is coupled to the base (claim 1)

a heat conductor in the tablet to convey heat to the heat sink.
the heat conducting device to conduct heat from the processor to the active edge (claim 1)

Claims 3, 12, and 17: a first connector to couple the tablet to the base; and a hinge to couple the tablet to the base; a second connector to couple the tablet to the base, the heat sink between the first connector and the second connector.
Claim 1: a first connector of the tablet is provided at a first end of the bar-shaped active edge and at the bottom side edge of the tablet, and a second connector of the tablet is provided at a second end of the bar-shaped active edge and at the bottom side edge of the tablet.

Claims 5, 13, and 18: further including a fan to provide airflow over at least a portion of the heat sink.
Claim 1: the cooling device to provide an airflow across the active edge of the tablet when the tablet is coupled to the base

Claims 6, 14, and 19: wherein the heat conductor extends toward an edge of the tablet.
Claim 1: the heat conducting device to conduct heat from the processor to the active edge, the active edge being bar-shaped at the bottom side edge of the tablet

Claim 11: rejection is the same as above claim 1 but also includes: processor circuitry to operate in a first operating condition when the tablet is coupled to the base, the first operating condition associated with a first temperature limit, and the processor circuitry to operate in a second operating condition when the tablet is not coupled to the base, the second operating condition associated with a second temperature limit, the first temperature limit greater than the second temperature limit;
Claim 2: wherein the first operating condition comprises a first temperature limit of the processor, and the second operating condition comprises a second temperature limit of the processor, and the first temperature limit is greater than the second temperature limit.

Claim 16: rejection is the same as above claim 1 but also includes: a processor to operate in a first operating condition when the tablet is coupled to the base, the first operating condition associated with at least one of a first processor voltage or a first processor current, and the processor to operate in a second operating condition when the tablet is not coupled to the base, the second operating condition associated with at least one of a second processor voltage or a second processor current, the first processor voltage higher than the second processor voltage, and the first processor current higher than the second processor current;
Claim 5: wherein the first operating condition comprises a first voltage supplied to the processor, and the second operating condition comprises a second voltage supplied to the processor, and the first voltage is greater than the second voltage.



Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8 recites “at at least one point” should read “at least one point”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 8-9, 11-19, and 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (US 20140098486) in view of Lee (US 20130170126).
Regarding claim 2, Davis teaches
An electronic device comprising: 
a tablet; (Figs. 1-2, (115 – computing device)
a base; (Figs 1-2, (120 – docking station)
processor circuitry to operate in a first operating condition when the tablet is coupled to the base (Fig. 5 (206 – Docked status sensed)), the first operating condition associated with a first processor clock frequency, the processor circuitry to operate in a second operating condition when the tablet is not coupled to the base, the second operating condition associated with a second processor clock frequency, the first processor clock frequency faster than the second processor clock frequency; (Fig. 5, [0029], “ If a docked status is sensed at step 206, then the power management IC and the computing device component are notified of the docked status at step 208 … At step 210, a higher power state is authorized for the computing device based on the notification of the docked status at step 208.  … the computing device sends a signal to the docking station fan controller to modify fan operation accordingly at step 214. This may entail turning the fan on, speeding it up ”, [0021], “The component 125 may be an integrated circuit, a circuit board or virtually any other type of device that may benefit from thermal management by way of air flow.” And [0030], “the disclosed embodiments of the computing device 115 and docking station 120 (and any disclosed alternatives) can be used to provide thermal management for versions of the component 125 manufactured with different thermal design powers (TDP).” Where a higher power state is interpreted as an increase in frequency, voltage, and current while controlling the temperature within the system)
a heat sink to dissipate heat from the tablet; (Fig. 1 (172)) and 
a heat conductor in the tablet to convey heat to the heat sink. (Fig. 1 (172))
Davis does not teach but Lee teaches
a hinge to couple the tablet to the base; (Fig. 1, (3), and Fig. 7 (3, 40, 41))
Davis and Lee is cited to teach a similar concept of a docking station connected with a tablet. Davis teaches connecting the docking station to the tablet but does not mention using hinges. Lee teaches a hinge and connectors to attached the docking station with the tablet. Based on Lee and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Davis to include a hinge and connectors when attaching the tablet with the base. 
Regarding claim 3, Lee teaches further including: a first connector to couple the tablet to the base; and a hinge to couple the tablet to the base; (Fig. 1, (3), and Fig. 7 (3, 40, 41))
Davis teaches 
a second connector to couple the tablet to the base, the heat sink between the first connector and the second connector. (Fig. 2, [0022], “The computing device 115 includes an input/output (I/O) port 133 connected to the power management IC 130. The I/O port 133 may be a male/female pin port, USB port or connector”)
Regarding claim 4, Davis teaches wherein at least one of the first connector or the second connector is to electrically couple the tablet and the base. (Fig. 2, [0022], “The computing device 115 includes an input/output (I/O) port 133 connected to the power management IC 130. The I/O port 133 may be a male/female pin port, USB port or connector”)
Regarding claim 5, Davis teaches further including a fan to provide airflow over at least a portion of the heat sink. (Fig 2 (122 – airflow) (172 – heat sink) and (160 – Fan)
Regarding claim 6, Davis teaches wherein the heat conductor extends toward an edge of the tablet. (Fig. 1, (172))
Regarding claim 8, Davis teaches wherein the heat conductor extends over a center axis of the tablet at at least one point. (Figs. 1 and 2 (172))
Regarding claim 9, Davis teaches wherein at least a portion of the heat conductor is equidistant from a first edge of the tablet and a second edge of the tablet opposite the first edge. (Figs. 1 and 2 (172))
As to claims 11 and 16, Davis and Lee teach these claims according to the reasoning provided in claim 2.
As to claims 12 and 17, Davis and Lee teach these claims according to the reasoning provided in claim 3.
As to claims 13 and 18, Davis and Lee teach these claims according to the reasoning provided in claim 5.
As to claims 14 and 19, Davis and Lee teach these claims according to the reasoning provided in claim 6.
As to claim 21, Davis and Lee teach this claim according to the reasoning provided in claim 8.
As to claims 15 and 22, Davis and Lee teach these claims according to the reasoning provided in claim 9.


Claims 7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis and Lee as applied to claims 1 and 16 above, and further in view of Maeshima et al (US 20130083253).
Regarding claim 7, Davis and Lee teach a heat sink/conductor but does not specifically teach that the heat sink and heat conductor are physically connected. Maeshima teaches wherein the heat conductor is physically coupled to the heat sink. (Fig. 11 (14 – heat sink) (16 – heat pipe))
Maeshima, Davis and Lee is cited to teach a similar concept of transferring heat in a computer device. Davis teaches a heat conductor/sink. Maeshima teaches a heat pipe and heat sink physically coupled together to help dissipate heat. Based on Maeshima and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Davis and Lee use a heat pipe and heat sink to help dissipate heat in a tablet. 
As to claim 20, Davis, Lee, and Maeshima teach this claim according to the reasoning provided in claim 7.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis and Lee as applied to claim 1 above, and further in view of Fleck et al. (US 20040130870)
Regarding claim 10, Davis and Lee teach a heat sink and a fan to remove the heat as well as increasing performance when the fan is on and the system is docked but does not explicitly say that the first operation is due in part to the heat sink. Fleck teaches wherein the processor is to operate in the first operating condition due in part to the heat sink. (Fig 9, [0044-45], “A dock fan 906 blows air along the underside surface 202 to carry away the heat to open air. Once the thermal docking connection is established and as the heat is being removed from the docked portable computer, the voltage and frequency of the internal processor of the portable computer can be raised to levels above those of normal hand-held operations and above those of conventional hand-held devices. For example and because heat is being effectively removed, operation at approximately 2.times. normal operation can be achieved by providing greater power for the electronic components of the portable computer 100, while docked. Accordingly, use of the docking station 300, 700, or 800 for cooling allows full-performance operation compared to other laptop solutions while docked.”)
Fleck, Davis and Lee is cited to teach a similar concept of transferring heat in a computer device and increasing performance of the system when it is docked. Davis teaches when the system is docked a fan will blow air across the heat sink and performance is increased when the fan is on. Fleck teaches when the air system is docked air is blown across the heat sink which removes heat from the system. Since more heat is removed from the system, frequency, power, etc. can be increased. Based on Fleck and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Davis and Lee use the heat sink and the fan to remove heat in the system which in turn allows for the system to increase performance (power, frequency, etc.). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/           Examiner, Art Unit 2187   
September 26, 2022                          

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187